UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-6752



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus


WILLIAM HAMILTON, JR.,

                                                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:00-cr-00263-SB-7; 9:04-cv-01736-SB)


Submitted:    July 31, 2007                  Decided:   August 20, 2007


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Hamilton, Jr., Appellant Pro Se. Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William Hamilton, Jr., seeks to appeal a district court

order disposing of several motions, denying most of his 28 U.S.C.

§ 2255 (2000) claims and appointing counsel for the limited purpose

of preparing for a hearing on the issue of whether trial counsel

was ineffective for failing to inform Hamilton of a plea agreement.

Thus, the case remains open in the district court.   This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-47 (1949).   The order Hamilton seeks

to appeal is neither a final order nor an appealable interlocutory

or collateral order.   Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for lack of jurisdiction. We

also deny Hamilton’s motions to overrule the district court’s

decision and to appoint counsel.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                              - 2 -